DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2019-163854, filed 09/09/2019, has been received and acknowledged. 

Response to Arguments
Regarding the 35 U.S.C. 112(b) rejection of Claims 1-7, applicant’s arguments have been fully considered and are persuasive, therefore, the rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1-3, and 5 under 35 U.S.C. § 102(a)(1) over Blackmore (U.S. 2015/0034606) have been fully considered but are not persuasive. 
Applicant argues that Blackmore does not teach the detection unit comprising two-segmented detectors that are adjacent to each other along a vertical direction and respectively have incident surfaces on which the backscattered electrons are incident. The examiner respectfully points out that Blackmore teaches the detection unit comprising two-segmented detectors that are adjacent to each other along a vertical direction and respectively have incident surfaces on which the backscattered electrons are incident (Figures 1-2, and 6-7, Char. No. 140; paragraph [0068]), a illustrative comparison is given below within Figure 1.


    PNG
    media_image1.png
    374
    693
    media_image1.png
    Greyscale
Figure 1 -  a comparison of Figure 6 of Blackmore (U.S. 2015/0034606) to Figure 1 of the instant drawings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (U.S. 2015/0034606, previously cited) in view of Murakoshi (U.S. 2006/0011835, previously cited). 

Regarding Claim 1, Blackmore teaches a three-dimensional powder bed fusion additive manufacturing method (abstract). Blackmore teaches a squeegeeing step of supplying, by a powder supply unit, a powder sample onto a base plate to stack powder layers (paragraph [0066]). Blackmore teaches a main melting step of irradiating, by a beam generation unit, a powder bed which is a top layer of the powder layers with an electron beam to melt a two-dimensional shape area (paragraph [0068]). Blackmore teaches a two-dimensional shape area is a single layer obtained by slicing a shaping model (paragraph [0007]). Blackmore teaches a shaping surface checking step of detecting, by a detection unit, backscattered electrons that are generated when the area melted in the main melting step is irradiated with the electron beam generated by the beam generation unit (paragraph [0068]). Blackmore teaches determining whether a melting state is normal based on the backscattered electrons that have been detected (paragraphs [0070]-[0071], and [0078]). Blackmore teaches that when it is determined that the melting state is not normal in the shaping surface checking step, a re-melting step of re-irradiating the two-dimensional shape area melting in the main melting step with the electron beam generated by the beam generation unit is performed (paragraphs [0070]-[0071], and [0088]-[0090]). Blackmore teaches the detection unit comprising two-segmented detectors that are adjacent to each other along a vertical direction and respectively have incident surfaces on which the backscattered electrons are incident (Figures 1-2, and 6-7, Char. No. 140; paragraph [0068]), a illustrative comparison of Blackmore and this feature within the instant invention is given below within Figure 2.


    PNG
    media_image1.png
    374
    693
    media_image1.png
    Greyscale
Figure 2 -  a comparison of Figure 6 of Blackmore (U.S. 2015/0034606) to Figure 1 of the instant drawings.

However, Blackmore is silent to an aperture member limits backscattered electrons incident on the detection unit. 
Murakoshi teaches an electron microscope and electron beam inspection unit (abstract). Murakoshi teaches an aperture member that limits backscattered electrons incident upon a detection unit (paragraph [0073]). Murakoshi teaches the aperture restricts the scattering direction of the backscattered electrons thereby making it possible to obtain higher resolution data collection (paragraph [0073]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blackmore with the concepts of Murakoshi with the motivation of achieving higher resolution data collection. 
Regarding Claim 2, Blackmore teaches that in the shaping surface checking step, irregularities on the two-dimensional shape area that have been melted are recognized from a difference between signals corresponding to backscattered electrons detected by the individual detectors, and it is determined that the melting state is not normal when the irregularities are creased on the two-dimensional shape area that has been melting (paragraph [0089]).
Regarding Claim 3, Blackmore teaches in the shaping surface checking step, when the irregularities are created on the two-dimensional shape area that has been melted, it is determined whether the two-dimensional shape area has not been melted or has been over melted in accordance with a shape of the irregularities (paragraphs [0078], [0081], and [0087]). Blackmore teaches in the re-melting step, an electron beam output or an electron beam scanning speed is controlled in accordance with a result of determination of whether the two-dimensional shape area has not been melted or has been overmelted in the shaping surface checking step (paragraphs [0088]-[0090]). 
Regarding Claim 5, Blackmore teaches in the shaping surface checking step, lightness and darkness on the two-dimensional shape area that has been melted are recognized from a signal corresponding to a backscattered electrons detected by the detector (paragraph [0089]). Blackmore teaches it is determined whether the two-dimensional shape area that has been melted has an unmelted portion, and it is determined that the melting state is not normal when the two-dimensional shape area that has been melted has an unmelted portion (paragraphs [0087]-[0089]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blackmore (U.S. 2015/0034606, previously cited) in view of Murakoshi (U.S. 2006/0011835, previously cited) as applied to claim 1 above, and further in view of Steingrimsson (U.S. 2020/0257933, previously cited, relying on the provisional date of 02/05/2019).  

Regarding Claim 6, Blackmore is relied upon for the reasons given above in addressing claim 2. However, Blackmore is silent to the two-dimensional shape area that has been melted is heated before the re-melted step is performed. 
Steingrimsson teaches a method of using machine learning to accelerate alloy design within additive manufacturing (abstract). Steingrimsson teaches that heating an area before melting allows the processing of powder faster and reduces build time while at the same time reducing evaporation recoils, ejecta and denudation effects and therefore avoids introducing defects into the final part (paragraph [0468]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the re-melting step of Blackmore in view of Murakoshi by pre-heating the area as taught by Steingrimsson with the motivation of reducing build time and avoiding defects within the final part. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koch (U.S. 2019/0283183) in view of Ainsworth (U.S. 2016/0306901), Blackmore (U.S. 2015/0034606, cited by applicant), and Murakoshi (U.S. 2006/0011835, previously cited). 

Regarding Claim 7, Koch teaches a three-dimensional powder bed fusion additive manufacturing apparatus and method (abstract). Koch teaches a base plate (e.g., a construction platform 21, Figures 1-8; paragraph [0018]). Koch teaches a drive unit that moves the base plate along a vertical direction (paragraphs [0018], and [0020]). Koch teaches a powder supply unit that supplies a powder sample onto the base plate to stack powder layers (paragraph [0018]). Koch teaches a beam generation unit that generates an electron beam with which the powder layers are irradiated (paragraphs [0020], [0033], and [0035]). 
However, Koch does not explicitly teach (a) a control unit that controls a drive unit, the powder supply unit, and beam generation unit to irradiate a powder bed which is a top layer of the powder layers with the electron beam to melt a two-dimensional shape area, which is a single layer obtained by slicing a shaping model, so that a three-dimensional shaped object is shaped. Koch does not teach (b) a detection unit that detects a backscattered electron generated when the two-dimensional shape area that has been melted is irradiated with the electron beam, wherein the control unit determines whether a melting state is normal based on a result of detection by the detection unit, and re-melts the two-dimensional shape area when it is determined that the melting state is not normal. Further, the detection unit comprising two-segmented detectors that are adjacent to each other along a vertical direction and respectively have incident surfaces on which the backscattered electrons are incident. Furthermore, Koch does not teach (c) an aperture member that limits an amount of the backscattered electrons to be incident on the incident surfaces of the two-segmented detectors. 
As to (a), Ainsworth teaches a method and apparatus for additive manufacturing (abstract). Ainsworth teaches a control unit that controls a drive unit, the powder supply unit, and beam generation unit to irradiate a powder bed which is a top layer of the powder layers with the electron beam to melt a two-dimensional shape area (paragraph [0051]), which is a single layer obtained by slicing a shaping model, so that a three-dimensional shaped object is shaped (paragraphs [0037]-[0038], and [0052]). Ainsworth teaches this feature as allowing a three-dimensional object to be built in accordance with geometric data (paragraph [0051]). 
As to (b), Blackmore teaches a three-dimensional powder bed fusion additive manufacturing method (abstract). Blackmore teaches a detection unit that detects backscattered electrons generated when a two-dimensional shape area that has been melted is irradiated with an electron beam (paragraphs [0068], and [0070]). Blackmore teaches a control unit that determines whether a melting state is normal based on a result of detection by the detection unit (paragraphs [0070]-[0071], and [0078]), and re-melts the two-dimensional shape area when it is determined that the melting state is not normal (paragraphs [0088]-[0090]). Blackmore teaches these features enable cost and efficiency savings (paragraph [0015]). Blackmore teaches the detection unit comprising two-segmented detectors that are adjacent to each other along a vertical direction and respectively have incident surfaces on which the backscattered electrons are incident (Figures 1-2, and 6-7, Char. No. 140; paragraph [0068]), a illustrative comparison of Blackmore and this feature within the instant invention is given below within Figure 3.


    PNG
    media_image1.png
    374
    693
    media_image1.png
    Greyscale
Figure 3 -  a comparison of Figure 6 of Blackmore (U.S. 2015/0034606) to Figure 1 of the instant drawings.

As to (c), Murakoshi teaches an electron microscope and electron beam inspection unit (abstract). Murakoshi teaches an aperture member that limits backscattered electrons incident upon a detection unit (paragraph [0073]). Murakoshi teaches the aperture restricts the scattering direction of the backscattered electrons thereby making it possible to obtain higher resolution data collection (paragraph [0073]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Koch with the concepts of Ainsworth with the motivation of building a three-dimensional object in accordance with provided data; the concepts of Blackmore with the motivation of enabling cost and efficiency savings; and the concepts of Murakoshi with the motivation of achieving higher resolution data collection.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735